In re: Frank Recasner applying for writs of habeas corpus, certiorari, prohibition and mandamus.
Writ denied. The showing made does not warrant the exercise of this Court’s supervisory jurisdiction. The record of the trial court shows the plea of guilty was free and voluntary.
BARHAM, J.,
is of the opinion this writ must be granted since the relator did not have his constitutional rights explained to him before the plea was received. The plea was taken after Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 and the complete transcript of the plea colloquy negates compliance with Boykin.